Exhibit 10.4
SOMAXON PHARMACEUTICALS, INC.
AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT
This Amendment No. 1 (this “Amendment”) is made and entered into as of
September 15, 2010 (the “Effective Date”), and amends the Employment Agreement
(the “Employment Agreement”) between Somaxon Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), and Tran Nguyen, an individual (“Executive”) dated
April 12, 2010. Except as otherwise set forth herein, all capitalized terms have
the same meaning as set forth in the Employment Agreement.
W I T N E S S E T H:
Whereas, the Company desires to amend the Employment Agreement with Executive to
extend the housing allowance for an additional six (6) months.
Now, Therefore, in consideration of the premises and the mutual covenants
hereinafter set forth, and intending to be legally bound hereby, it is hereby
agreed as follows:

  1.   The third sentence of Section 7(b) is amended and restated in its
entirety as follows:

“The Company shall reimburse Executive for (1) reasonable temporary living
expenses in the San Diego, California area until Executive’s permanent
relocation to such area, (2) a monthly housing allowance of up to $4,250 until
April 12, 2011, and (3) the transportation costs for one round-trip every four
weeks for Executive between the San Francisco Bay Area and San Diego, California
until Executive’s permanent relocation to the San Diego, California area.”
In Witness Whereof, the parties have executed this Amendment as of the date
first above written.

            COMPANY:

Somaxon Pharmaceuticals, Inc.
      By:   /s/ Richard W. Pascoe         Name:   Richard W. Pascoe       
Title:   President and Chief Executive Officer        EXECUTIVE:
      /s/ Tran Nguyen       Tran Nguyen   

 

